Case 6:19-cv-02264-CEM-EJK Document 46 Filed 11/16/20 Page 1 of 4 PageID 468




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

    SEOUL SEMICONDUCTOR CO., LTD., a
    Korean corporation and SEOUL VIOSYS
    CO., LTD., a Korean corporation,

                    Plaintiffs,                             Case No. 6:19-cv-02264-CEM-EJK

    v.

    HEALTHE, INC.

                    Defendant.
                                            /

                  PLAINTIFFS’ MOTION FOR ENLARGEMENT OF
               PAGE LIMITS AND MEMORANDUM OF LAW IN SUPPORT

          Pursuant to Local Rule 3.01(d), Plaintiffs Seoul Semiconductor Co. Ltd. and Seoul

   Viosys Co. Ltd. (collectively “Plaintiffs”) request the Court grant leave for Plaintiffs to file a

   claim construction brief of up to thirty (30) pages. The Motion is based on the following

   memorandum.

          Plaintiffs must file their Claim Construction Brief by November 18, 2020. See [Doc.

   22] at 1. The Amended Case Management and Scheduling Order (“CMSO”) provides that

   “[n]o party shall file a motion and supporting memorandum in excess of twenty-five pages . .

   . except by permission of the Court.” [Doc. 22] at 6 (citing Local Rule 3.01(a)). The CMSO

   further provides relief from page limitations “will not be granted without a specific showing

   of good cause.” Id.

          Good cause supports Plaintiffs’ requested page limit enlargement from 25 pages to 30

   pages for its opening claim construction brief. In this action, there are seven (7) asserted patents
Case 6:19-cv-02264-CEM-EJK Document 46 Filed 11/16/20 Page 2 of 4 PageID 469




   involving light emitting diode technologies in this case. Defendant Healthe, Inc. (“Defendant”)

   identified 29 claim terms for construction, a majority of which Defendant alleges, with no

   explanation, to be indefinite—an invalidity defense. Defendant has given no notice or

   explanation to Plaintiffs for Defendant’s indefiniteness theories.

          Plaintiffs sought Defendant’s agreement to jointly enlarge the page limits for both

   parties’ briefs. Defendant would not agree to an increase in the page limits unless Plaintiffs

   waived their right to seek leave to reply to Defendant’s as-yet undisclosed indefiniteness

   arguments. Given the number of terms at issue, Plaintiffs are unable to agree to such waiver

   without knowing what invalidity and indefiniteness arguments Defendant may seek to assert.

          As noted, there are 29 disputed claim terms, but there is also significant overlap of

   disputed claim terms with the related case, Seoul Semiconductor Co. Ltd. and Seoul Viosys Co.

   Ltd. v. VividGro, Inc., Case No. 6:19-cv-02263-CEM-EJK. As such, there will be some

   repetition of substance, but not judicial effort, to ensure a complete record in each case. Given

   the number of terms for the Court’s construction and the highly technical subject matter at

   issue, Plaintiffs anticipate they will need five (5) additional pages to fully address the terms at

   issue. Other courts in this district have found good cause for similar page enlargement requests

   to allow the requesting party to fully address complex subject matter in a patent case. See

   www.TrustScience.com Inc. v. Bloom Ltd., 618CV1174ORL41DCI, 2018 WL 8368844, at *1

   (M.D. Fla. Oct. 11, 2018) (finding good cause existed to grant request for five additional pages

   to defendant for motion to dismiss where defendant required “extensive space ... to fully brief

   the invalidity of the patents at issue.”). Consequently, Plaintiffs respectfully request leave to

   file a claim construction brief of up to thirty (30) pages.

                                                   2
Case 6:19-cv-02264-CEM-EJK Document 46 Filed 11/16/20 Page 3 of 4 PageID 470




                                 Local Rule 3.01(g) Certification

          Pursuant to Local Rule 3.01(g), the undersigned certifies that counsel for the parties

   conferred via electronic mail as to the relief sought herein. The parties were, however, unable

   to come to agreement regarding the relief sought, and Defendant opposes this Motion.

           Dated: November 16, 2020



                                                         /s/ C. Matthew Detzel

                                                         C. Matthew Detzel, Esq.
                                                         Fla. Bar. No. 050604
                                                         HOLLAND & KNIGHT LLP
                                                         200 S. Orange Avenue, Suite 2600
                                                         Orlando, Florida 32801
                                                         Telephone: (407) 425-8500
                                                         Facsimile: (407) 244-5288
                                                         matthew.detzel@hklaw.com

                                                         Michael B. Eisenberg, Esq.
                                                         (pro hac vice)
                                                         HOLLAND & KNIGHT LLP
                                                         31 West 52nd Street
                                                         New York, New York 10019
                                                         Telephone: 212.513.3529
                                                         Facsimile: 212.385.9010
                                                         michael.eisenberg@hklaw.com
                                                         Attorneys for Plaintiffs




                                                 3
Case 6:19-cv-02264-CEM-EJK Document 46 Filed 11/16/20 Page 4 of 4 PageID 471




                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this November 16, 2020, I electronically filed the

   foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice

   of electronic filing to all counsel of record.



                                                        /s/ C. Matthew Detzel




                                                    4
